EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with SCOTT GARRETT on August 25, 2021.

The application has been amended as follows: 

1. (Currently Amended) A mobile standpipe training apparatus for training firefighters, comprising: a feed pipe having a first end and a second end, the second end being closed, the first end being configured to receive water under pressure; a plurality of standpipes, each one of the plurality of standpipes extending upwards from the feed pipe, and being fluidly coupled to the feed pipe at a base of the standpipe and closed or capped at a top of the standpipe; each one of the plurality of standpipes having at least one valve coupling extending from a side of the standpipe, the at least one valve coupling configured to receive a field adjustable pressure reducing valve; each one of the plurality of standpipes having an isolation valve fluidly coupled in the each one of the plurality of standpipes between the feed pipe and the at least one valve coupling extending from the side of each one of the plurality of standpipes, and wherein each isolation valve of each one of the plurality of standpipes is ed such that a pressure in the respective each one of the plurality of standpipes is set 


9. (Currently Amended) A mobile standpipe training apparatus, comprising: a base that is moveable; a feed pipe mounted on the base, the feed pipe having a coupling at a first end of the feed pipe; 8Appln. No. 17/167,427Response dated Aug. 19, 2021Reply to Office Action of April 19, 2021Docket No. CASANOVA_21_NPA1a plurality of standpipes that are each fluidly coupled to the feed pipe through a respective one of a plurality of isolation valves, each one of the plurality of standpipes extending vertically relative to the feed pipe, each isolation valve being adjusted such that pressures in each one of the plurality of standpipes are different from each other to approximate different pressure levels on different floors of a building; and each one of the plurality of standpipes having at least two couplings located along the standpipe; each one of the at least two couplings on each one of the plurality of standpipes configured to receive a field adjustable pressure reducing valve.

Information Disclosure Statement
The NFPA 14 reference introduced in the Amendment filed August 19, 2021, is not listed in a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list . . . must be submitted in a separate paper." Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The closest prior art is “High-Rise Training,” Bond et al., Firefighting in Canada,
https://www. firefightingincanada.com/high-rise-training-6614/, August 10, 2010 (“Bond”). Bond teaches a standpipe training prop (Image, p. 6), but it has only one standpipe extending vertically from a feed pipe. Many actual standpipe systems have a plurality of standpipes extending vertically from a feed pipe (e.g., Image, p. 1 of “Portland Standpipes Testing and Inspection,” AFP Systems, http:/Awww.afpsys.com/blog/portland-standpipes-testing-and-inspection/, February 7, 2017), and it is known to include an isolation valve on each standpipe (“Standpipe System Design Guideline,” Sioux Falls Fire Rescue, Fire Prevention Division, https:/Awww.siouxfalls.org/~/media/Documents/fire/fire-prevention/permits/standpipe system design quideline.pdf, September 6, 2010, p. 1). However, it would NOT have been obvious to one of ordinary skill in the art before the effective filing date to set the isolation valves such that each one is at a different pressure level in order to 
Therefore, claims 1, 9, and 16 are allowed. Likewise, claims 3-8, 10-12, and 15 are allowed via their respective dependencies of claims 1 and 9. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER L KORB whose telephone number is (313)446-4918.  The examiner can normally be reached on M-F, 10AM - 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, XUAN THAI can be reached on (571) 272-7147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 


/J.L.K./
Patent Examiner
Art Unit 3715



/JERRY-DARYL FLETCHER/Primary Examiner, Art Unit 3715